Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 10/07/2022.  Claims 1-20 have been presented for examination.  Claims 1-6, 8-13, and 15-18 have been amended.  Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the original specification does not disclose “tuning an intensity of an indication of the condition to the recipient individual based on a characteristic associated with the recipient individual, and providing an indication to a condition at the intensity,” in claim 1, “customizing an intensity of an indication of the state to the person based on a characteristic associated with the person, and generating the indication of the state at the intensity directed to a person,” in claim 8, or  “tailoring an intensity of an indication of the condition to the individual based on a characteristic associated with the individual, and producing the indication of the condition at the intensity to the individual” in claim 15.  Note, claims 3, 10 and 17 states the indication is an audio indication.  The specification provides no support for different audio intensification based on an individual.  In addition, the specification provides support based on different visual intensities based on the autonomous vehicle, but not with respect of tailoring, customizing, or tuning an intensity based on a person/individual.  Lastly, the original specification does not provide any guidance for how to interpret tuning, customizing or tailoring an intensity of an indication.  Note, the original specification does not provide any mention of the words tuning, customizing or tailoring.  Claims 2-7, 9-14, and 16-20 are rejected due to their claim dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goldman-Shenhar (Pat. No.: 9,881,503 B1) in view of Jung (Pub. No.: 2018/0174460 A1).
1) In regard to claim 8, Goldman-Shenhar discloses the claimed autonomous vehicle (fig. 1: 10), comprising: 
a processor (fig. 1: 20); and 
a memory (fig. 2: 104) that stores executable instructions that, when executed by the processor, facilitate performance of operations (col. 7, lines 20-26), comprising: 
determining, based on sensor measurements, that a state of the autonomous vehicle meets a criterion (col. 25, lines 14-21);
identifying a person outside of the autonomous vehicle to which the state relates (col. 27, lines 4-24);
customizing an indication of the state to the person based on a characteristic associated with the person (col. 17, lines 17-21, col. 18, lines 44-55, col. 25, lines 51-58, and col. 27, lines 19-21); and 
generating, by the autonomous vehicle, the indication of the state at the intensity directed to person outside of the autonomous vehicle (col. 19, lines 35-48, col. 25, lines 14-21 and col. 27, lines 10-18).
Goldman-Shenhar does not explicitly disclose customizing an intensity of an indication. 
However, Jung discloses it is known to customizing an intensity of an indication (¶0043). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to modify the vehicle of Goldman-Shenhar to customize the intensity of an indication, as taught by Jung.
One skilled in the art would be motivated to modify Goldman-Shenhar as described above in order to ensure the recipient of the notification notices the indication

2) In regard to claim 9 (dependent on claim 8), Goldman-Shenhar further disclose the autonomous vehicle of claim 8, wherein the indication comprises a visual indication (col. 25, lines 5-10).

3) In regard to claim 10 (dependent on claim 8), Goldman-Shenhar further disclose the autonomous vehicle of claim 8, wherein the indication comprises an audio indication (col. 25, lines 5-10).

4) In regard to claim 11 (dependent on claim 8), Goldman-Shenhar further disclose the autonomous vehicle of claim 8, wherein the indication comprises communication to a device associated with the person (col. 26, lines 15-37).

5) In regard to claim 12 (dependent on claim 8), Goldman-Shenhar further disclose the autonomous vehicle of claim 8, wherein the state relates to a relationship between the autonomous vehicle and the person (col. 26, lines 15-37).

6) In regard to claim 13 (dependent on claim 8), Goldman-Shenhar further disclose the autonomous vehicle of claim 8, wherein the criterion relates to a safety threshold for the person (col. 26, lines 15-42).

7) In regard to claim 14 (dependent on claim 8), Goldman-Shenhar further disclose the autonomous vehicle of claim 8, wherein the indication further indicates an autonomous action being performed by the autonomous vehicle (col. 26, lines 15-37).

8) In regard to claim 1, claim 1 is rejected and analyzed with respect to claim 8 and the refences applied. 

9) In regard to claim 2 (dependent on claim 1), claim 2 is rejected and analyzed with respect to claim 9 and the refences applied. 

10) In regard to claim 3 (dependent on claim 1), claim 3 is rejected and analyzed with respect to claim 10 and the refences applied.

11) In regard to claim 4 (dependent on claim 1), claim 4 is rejected and analyzed with respect to claim 11 and the refences applied.

12) In regard to claim 5 (dependent on claim 1), claim 5 is rejected and analyzed with respect to claim 12 and the refences applied.

13) In regard to claim 6 (dependent on claim 1), claim 6 is rejected and analyzed with respect to claim 13 and the refences applied.

14) In regard to claim 7 (dependent on claim 1), claim 7 is rejected and analyzed with respect to claim 14 and the refences applied.

15) In regard to claim 15, claim 15 is rejected and analyzed with respect to claim 8 and the refences applied. 

16) In regard to claim 16 (dependent on claim 15), claim 16 is rejected and analyzed with respect to claim 9 and the refences applied.

17) In regard to claim 17 (dependent on claim 15), claim 17 is rejected and analyzed with respect to claim 10 and the refences applied.

18) In regard to claim 18 (dependent on claim 15), claim 18 is rejected and analyzed with respect to claim 11 and the refences applied.

19) In regard to claim 19 (dependent on claim 15), claim 19 is rejected and analyzed with respect to claim 12 and the refences applied.

20) In regard to claim 20 (dependent on claim 15), claim 20 is rejected and analyzed with respect to claim 13 and the refences applied.

Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684